Citation Nr: 1403410	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-38 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for seizure disorder and memory loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from October 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record and has been reviewed.  

The Board previously remanded this matter for additional development in May 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that seizure disorder with memory loss was caused by Wellbutrin, which was prescribed by a VA physician.  The Veteran further asserts that it was negligent for VA to prescribe Wellbutrin to him because he has a history of head injury.  The Veteran asserts that VA physicians failed to properly review his medical records, which would have revealed that Wellbutrin was contraindicated due to a history of head injuries.  

At the Board hearing, the Veteran testified that he had a seizure three weeks after he started taking Wellbutrin.  

As noted in the Board's prior remand, VA treatment records indicate that the Veteran was prescribed Bupropion in June 2004 and that the medication was discontinued in January 2005 during a period of VA hospitalization for seizure.  A diagnosis of partial complex status epilepticus, now broken, likely refractory to "benzos", was noted in a January 2005 treatment report.  It was noted that the presence of encephelomalacia in the left frontal area was the likely etiology and fit the semiology of the Veteran.  It was also noted that there was no clear explanation for the Veteran's seizure activity.  

VA medical records dated in February 2005 noted possible seizures due to Wellbutrin.  

A VA neurology clinic treatment note dated in November 2009 noted a generalized clonic seizure three weeks after taking Wellbutrin in 2005.  It was noted that the Veteran had multiple seizure episodes in the hospital.

A January 2005 VA neurology note reflects that the Veteran reported head injuries as a result of a motor vehicle accident in 1990, an incident with a cabinet door in 2000 with loss of consciousness and a fall on a ceramic floor in 1990 with a loss of consciousness.  

A VA neurology clinic follow-up dated in January 2010 noted a history of seizures and multiple concussions.  The Veteran presented to the neurology clinic after starting trileptal.  The Veteran reported that he had not had any seizures since his last visit and that his last seizure was two years prior.  VA records reflect diagnoses of seizure disorder and a history of seizure disorder.

The Veteran has submitted medical literature which indicates that Wellbutrin was not indicated for a person with a history of head injuries and noting seizures as a side effect of the medications.  

The Board previously remanded this matter in May 2011 for additional development, including a VA examination.  The Board requested a VA examination to address whether the Veteran has an additional seizure disorder with memory loss that was caused by VA medical care and if so, whether such additional disability was specifically caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing the medical treatment or was the result of an event not reasonably foreseeable.  

In June 2011, the Veteran had a VA examination.  The examiner noted that the Veteran's neuropsychological testing reflected only mild slowed processing from his known 1990 injury.  Regarding the claimed seizure disorder, the examiner noted that there was a history of seizures in January 2005 and after a colonoscopy in 2007.  
The examiner opined that the Veteran's neuropsychological testing only reflected mild slow processing and naming consistent with deficits from his known 1990 injury.  The examiner opined that, "[The Veteran] does not have a persistent seizure disorder due to Wellbutrin."

The Board finds that a remand is necessary to obtain a supplemental opinion from the June 2011 examiner.  It is unclear from the June 2011 medical opinion whether the examiner meant that no seizure disorder is present or whether the examiner was indicating that a seizure disorder is present but is not related to treatment with Wellbutrin.  In order to adequately address the claim, the addendum opinion must provide an opinion with a rationale addressing whether the seizures that occurred in 2005 and 2007, or any other seizures noted in the Veteran's treatment history, are related to the VA treatment with Wellbutrin and if so, whether the proximate cause was carelessness, negligence or lack of proper skill by the VA in treating the Veteran with Wellbutrin or an event not reasonably foreseeable.  Because the June 2011 examination did not address these questions, a remand is warranted to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2011 VA examiner and for an addendum opinion.  If the June 2011 VA examiner is not available, the opinion should be provided by another qualified physician.  The claims file should be provided for the examiner's review.  The examination report should indicate that the claims file was reviewed.  

2.  Following a review of the claims file, the examiner should state an opinion as to the following:

a.  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran incurred the additional disability of seizures with memory loss as a result of being treated with Wellbutrin?  In answering this question, the examiner should discuss whether the seizures that occurred in 2005 and 2007, or any subsequent seizures, represent an additional disability related to VA treatment with Wellbutrin. 

b.  If additional disability in the form of seizures and/or memory loss did result from VA treatment, to include treatment with Wellbutrin, the examiner should offer an opinion as to whether the proximate cause of any such disability was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable. 

In addressing this question, the VA examiner should offer an opinion as to whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing Wellbutrin to the Veteran.  The VA examiner should consider and discuss the Veteran's contention that he should not have been prescribed Wellbutrin due to his history of head injuries.    

The VA examiner should provide a detailed rationale for the opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should explain why it is not possible to provide an opinion.  

3.  After completion of the requested action, review the opinion obtained and ensure that it complies with the remand directives.

4.  Thereafter, the RO should readjudicate the claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for seizure disorder and memory loss.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





Department of Veterans Affairs


